

Performance Restricted Stock Unit Agreement
Flowserve Corporation
2020 Long-Term Incentive Plan
This Performance Restricted Stock Unit Agreement (this “Agreement”) is made and
entered into by and between Flowserve Corporation, a New York corporation (the
“Company”), and ______________________ (the “Participant”) as of _____________
(the “Date of Grant”). All capitalized terms used in this Agreement and not
otherwise defined herein have the meanings given to such terms in the Plan
(defined below).
WHEREAS, the Company has adopted the Flowserve Corporation 2020 Long-Term
Incentive Plan (the “Plan”) to strengthen the ability of the Company to retain
the services of key Employees and Outside Directors and to increase the interest
of such persons in the Company’s welfare.
WHEREAS, the Committee believes that the grant of Performance Restricted Stock
Units to the Participant as described herein is consistent with the stated
purposes for which the Plan was adopted.
NOW, THEREFORE, in consideration of the mutual covenants and conditions
hereafter set forth and for other good and valuable consideration, the Company
and the Participant agree as follows:
1. Performance Restricted Stock Units
(a) In order to encourage the Participant`s contribution to the successful
performance of the Company, and in consideration of the covenants and promises
of the Participant herein contained, the Company hereby grants to the
Participant as of the Date of Grant, an Award of __________________ Restricted
Stock Units subject to performance conditions (the “Performance Shares”), which
will be converted into a number of shares of Common Stock of the Company equal
to the number of vested Performance Shares or into an equivalent amount of cash,
subject to the conditions and restrictions set forth below and in the Plan. The
Performance Shares granted hereunder shall constitute a Performance Award within
the meaning of the Plan. The Performance Shares granted pursuant to this
Agreement may be subject to the Company’s “Clawback and Forfeiture Policy,” as
the same may be modified from time to time.
(b) No Shareholder Rights. The Performance Shares granted pursuant to this
Agreement do not and shall not entitle the Participant to any rights of a
stockholder of the Company prior to the date shares of Common Stock are issued
to the Participant in settlement of the Award. The Participant’s rights with
respect to Performance Shares shall remain forfeitable at all times prior to the
date on which rights become vested and the restrictions



--------------------------------------------------------------------------------



with respect to the Performance Shares lapse in accordance with this Agreement.
2. Vesting and Conversion of Performance Shares into Common Stock
(a) Prior to March 30, ____, the Committee shall establish a threshold, target
and maximum Performance Goal with respect to the Award, in accordance with the
requirements of Section 6.7 of the Plan, based on the Company’s total
shareholder return for the period beginning January 1, _____ and ending December
31, _____ (the “Performance Cycle”). Following the end of the Performance Cycle,
the Committee shall compare the actual performance of the Company with the
Performance Goal and certify, in writing, whether and to what extent the
Performance Goal has been achieved for such Performance Cycle. Subject to the
provisions of Paragraph 3 below, upon written certification by the Committee,
which shall occur no later than March 15 of the year following the year in which
the Performance Cycle ends, as to whether, and to what extent, the Performance
Goal has been achieved, the Performance Shares will become vested (the “Vesting
Date”) and will be eligible for conversion in accordance with the following
schedule:
(i) If the Performance Goal achieved is less than the threshold, the Performance
Shares will not vest and the Performance Shares will not be eligible for
conversion.
(ii) If the threshold Performance Goal is achieved, then 50% of the Performance
Shares will vest and be eligible for conversion.
(iii) If the Performance Goal achieved is between the threshold and the target,
or between target and maximum, the number of Performance Shares that will vest
and be eligible for conversation will be interpolated on a straight-line basis.
(iv) If the target Performance Goal is achieved, then 100% of the Performance
Shares will vest and be eligible for conversion.
(v) If the maximum Performance Goal is achieved or exceeded, then 200% of the
Performance Shares will vest and be eligible for conversion.
(b) Except as otherwise provided in Paragraph 3 below, no later than March 15 of
the year following the year in which the Performance Cycle ends, the Company
shall convert the vested Performance Shares into the number of whole shares,
rounded up to the nearest whole share, of Common Stock equal to the number of
vested Performance Shares, subject to the provisions of the Plan and the
Agreement, or into a cash amount



--------------------------------------------------------------------------------



determined in accordance with Paragraph 2(e) below, and shall deliver such
shares (in accordance with Paragraph 2(c) below) or cash to the Participant. The
value of such shares of Common Stock shall not bear any interest owing to the
passage of time.
(c) Following conversion of the vested Performance Shares into shares of Common
Stock, such shares of Common Stock will be registered and transferred of record
to the Participant. The delivery of any shares of Common Stock pursuant to this
Agreement is subject to the provisions of Paragraphs 8 and 10 below.
(d) Each year that this Agreement is in effect, the Participant may receive
credits (“Dividend Equivalents”) based upon the cash dividends that would have
been paid on the number of shares of Common Stock equal to 100% of the
Performance Shares as if such shares of Common Stock were actually held by the
Participant. Dividend Equivalents shall be deemed to be reinvested in additional
shares of Common Stock (which may thereafter accrue additional Dividend
Equivalents). Any such reinvestment shall be at the Fair Market Value of the
Common Stock at the time thereof. Dividend Equivalents may be settled in cash or
shares of Common Stock, or any combination thereof, as determined by the
Committee, in its sole and absolute discretion. The settlement of Dividend
Equivalents in the form of shares of Common Stock will constitute a Bonus Stock
Award for purposes of the Plan. Following conversion of the vested Performance
Shares into shares of Common Stock, the Participant also shall receive a
distribution of the Dividend Equivalents accrued with respect to such
Performance Shares prior to the date of such conversion. In the event any
Performance Shares do not vest, the Participant shall forfeit his or her right
to any Dividend Equivalents accrued with respect to such unvested Performance
Shares.
(e) Notwithstanding the foregoing provisions of Paragraphs 2(c) and 2(d), the
Committee may, in its sole and absolute discretion, in lieu of distributing any
shares of Common Stock to the Participant, elect to pay the Participant an
amount in cash equal to the Fair Market Value on the date of conversion of the
shares of Common Stock that the Participant otherwise would be entitled to
receive pursuant to this Agreement.
3. Effect of Termination of Employment or Services
(a) The Performance Shares granted pursuant to this Agreement shall vest in
accordance with the provisions of Paragraph 2(a) above, on condition that the
Participant remains employed by or continues to provide services to the Company
or a Subsidiary through the end of the Performance Cycle. If, however (i) the
Company and its Subsidiaries terminate the Participant’s employment or service
relationship, or (ii) the Participant



--------------------------------------------------------------------------------



terminates his or her employment or service relationship, (in each case not as a
result of Total and Permanent Disability or death) then, except as otherwise
provided in Paragraphs 3(b) and 3(c) below, the Performance Shares that have not
previously vested in accordance with the vesting schedule reflected in Paragraph
2(a) above, as of the date of such termination of employment (or cessation of
services, as applicable), shall be forfeited by the Participant to the Company.
(b) Termination due to Death, Total and Permanent Disability or Special End of
Service.
(i) In the event the Participant’s employment with the Company terminates due to
his or her Total and Permanent Disability or death, then on the date of such
termination of employment (the “Death/Disability Vesting Date”), 100% of the
outstanding Performance Shares shall vest as if the target Performance Goal has
been achieved. Notwithstanding Paragraph 2(b) above, no later than March 15 of
the year following the year in which the Death/Disability Vesting Date occurs,
the Company shall convert the vested Performance Shares into the number of whole
shares of Common Stock, rounded up to the nearest whole share, equal to the
number of vested Performance Shares, subject to the provisions of the Plan and
this Agreement, or into a cash amount determined in accordance with Paragraph
2(e) above, and shall deliver such shares (in accordance with Paragraph 2(c)
above) or cash to the Participant (or the Participant’s estate).
(ii) In the event the Participant’s employment with the Company terminates due
to his or her Special End of Service, then on the Vesting Date the Participant
shall be entitled to receive the number of shares of Common Stock that would
have been payable to such Participant if he or she had continued to provide
services through such Vesting Date in accordance with Paragraph 2. For purposes
of this Agreement, the term “Special End of Service” shall mean the voluntary
termination of a Participant’s employment with the Company for any reason other
than due to the Participant’s death, Total and Permanent Disability,
reduction-in-force or “cause” (as determined by the Committee in its sole
discretion) on or after the date the Participant attains both (i) age 55 and
(ii) 10 years of service with the Company or its subsidiaries.
(c) Other Termination Provisions. In the event a Participant’s employment with
the Company is terminated due to the Participant’s reduction-in-force (as
determined in the sole discretion of the Committee), termination triggering
payment under the Flowserve Corporation



--------------------------------------------------------------------------------



Executive Officer Severance Plan (as the same may be amended), or if a
Participant is reassigned to a position not eligible for Plan participation, and
such termination or reassignment occurs in the final year of the Performance
Cycle, then on the Vesting Date the Participant (or the Participant’s estate)
shall be entitled to receive a number of shares of Common Stock equal to (i) the
number of shares of Common Stock that would have been payable to such
Participant if he or she had continued to provide services through the end of
the Performance Cycle as determined by the Committee in accordance with
Paragraph 2, multiplied by (ii) a fraction, the numerator of which is the number
of full months (counting the month in which the Participant’s termination of
employment occurs as a full month) during the Performance Cycle that the
Participant was employed by the Company, and the denominator of which is the
total number of months in the Performance Cycle.
4.                  Non-Competition, Non-Solicitation and Non-Recruitment
Covenants
(a) Participant acknowledges that that he or she has become and will continue to
become familiar with new and on-going Confidential Information (as defined
below). Participant recognizes and agrees that: (i) the Company has devoted a
considerable amount of time, effort and expense to develop its Confidential
Information and business goodwill; (ii) the Confidential Information and the
Company’s business goodwill are valuable assets to the Company; and (iii) any
unauthorized use or disclosure of the Company’s Confidential Information would
cause irreparable harm to the Company, including damage to the Company’s
business goodwill, for which there is no adequate remedy at law. For these
reasons, Participant agrees that, to protect the Company’s Confidential
Information (as defined below) and business goodwill, it is necessary to enter
into the following restrictive covenants. As used in this Paragraph 4,
references to the “Company” refer to the Company and its Subsidiaries.
Participant, whether individually or as a principal, partner, stockholder,
manager, agent, consultant, contractor, employee, lender, investor, volunteer,
director or officer of any corporation or association or in any other manner or
capacity whatsoever, agrees that during Participant’s employment by the Company
and for a period of one (1) year following the date on which Participant’s
employment ceases (for whatever reason) (the “Restricted Period”), Participant
shall not, whether directly or indirectly, without the express prior written
consent of the Company:


(i) Non-Solicitation. Other than for the benefit of the Company during
Participant’s period of employment with or engagement by the Company, curtail
the business of, interfere with the Company’s



--------------------------------------------------------------------------------



relationship with, solicit business from, attempt to transact business with or
transact business with any customer or prospective customer of the Company with
whom the Company transacted business or solicited within the preceding
twenty-four (24) months, and which either: (A) Participant contacted, called on,
serviced, did business with or had contact with during Participant’s employment
or that Participant attempted to contact, call on, service, or do business with
during Participant’s employment or engagement; (B) Participant became acquainted
with or dealt with, for any reason, as a result of Participant’s employment or
engagement by the Company; or (C) Participant received Confidential Information
regarding during Participant’s employment with or engagement by the Company.
This restriction applies only to business that is in the scope of services or
products provided by the Company.


(ii) Non-Recruitment. Hire, recruit, solicit for employment, induce or encourage
to leave the employment of or engagement by the Company, or otherwise cease
their employment or engagement with the Company, on behalf of Participant or any
other person or entity, any current employee or independent contractor of the
Company or its subsidiaries (including those employees on vacation and approved
leaves of absence, disability or other approved absence with the legal right to
return to employment) or any former employee or independent contractor of the
Company or its subsidiaries whose employment or engagement ceased no more than
three (3) months earlier.


(iii)  Non-Competition. Become employed by, advise, perform services, establish,
have any ownership interest in, invest in or otherwise engage in any capacity,
whether directly or indirectly, with a Competing Business in the Restricted
Area. For purposes of this Agreement, “Competing Business” means any entity or
business that is in the business of providing flow management products and
related repair and/or replacement services. Because the scope and nature of the
Company’s business is international in scope and Participant’s job duties are
international in scope, the “Restricted Area” is worldwide. Nothing in this
Paragraph 4(b)(i) shall prohibit Participant’s direct or indirect ownership of
securities of any business traded on any national securities exchange or an
inter-dealer quotation system, on condition that: Participant does not, directly
or indirectly, own three percent (3%) or more of any class of securities of such
business; such ownership is for investment purposes only; and Participant does
not have the right, and is not a member of a group that has the right, through
the ownership of an equity interest, voting securities or otherwise, to direct
the activities of such business.





--------------------------------------------------------------------------------



For purposes of this Agreement, “Confidential Information” includes any trade
secrets or confidential or proprietary information of the Company and its
affiliates, including, but not limited to, the following:
(i) information concerning customers, clients, marketing, business and
operational methods of the Company and its customers or clients, contracts,
financial or other data, technical data, e-mail and other correspondence or any
other confidential or proprietary information possessed, owned or used by the
Company;


(ii) business records, product construction, product specifications, financial
information, audit processes, pricing, business strategies, marketing and
promotional practices (including internet-related marketing) and management
methods and information;


(iii) financial data, strategies, systems, research, plans, reports,
recommendations and conclusions;


(iv) names, arrangements with, or other information relating to, any of the
Company’s customers, clients, suppliers, financiers, owners, representatives and
other persons who have business relationships with the Company or who are
prospects for business relationships with the Company; and


(v) any non-public matter or thing obtained or ascertained by Participant
through Participant’s association with the Company, the use or disclosure of
which may reasonably be construed to be contrary to the best interests of any
the Company.


(b) Remedies. Participant acknowledges that the restrictions contained in this
Paragraph 4, in view of the nature of the Company’s business, are reasonable and
necessary to protect the Company’s legitimate business interests and business
goodwill and that any violation of these restrictions would result in
irreparable injury to the Company. The existence of any claim or cause of action
by Participant against the Company, whether predicated on this Agreement or
otherwise, shall not constitute a defense to the enforcement by the Company of
the restrictive covenants contained in Paragraph 4.
(i) Forfeiture by Participant. If Participant breaches any restriction in this
Paragraph 4, the Company shall be entitled to, in addition to any legal remedies
available to the Company, undertake any or all of the following: (A) require
Participant to forfeit any Performance Shares (whether then vested or unvested)
that have not yet been converted into Common Stock (or an equivalent cash
payment) as of the date of such violation; (B)



--------------------------------------------------------------------------------



require Participant to immediately sell to the Company a number of shares of
Common Stock equal to the gross number of Performance Shares s converted into
Common Stock hereunder, for the then-current Fair Market Value of such shares;
(C) require Participant to immediately pay to the Company on any cash settlement
of Performance Shares hereunder or any gain that the Participant realized on any
sale of shares of Common Stock issued in settlement of the Performance Shares
granted hereunder; (D) discontinue future grants of any and all equity awards
under any equity incentive plan in which Participant may participate; (E)
recover damages incurred by the Company as a result of the breach; and (F)
recover its attorneys’ fees, costs and expenses incurred in connection with such
actions. To the extent that the provisions of this Paragraph 4 are inconsistent
with the terms of any other agreement between the Company and the Participant,
the Company and Participant agree that the provisions of this Paragraph 4 shall
control.


(ii) Injunctive Relief and Damages. Participant acknowledges and agrees that a
breach of Paragraph 4 will result in irreparable harm and continuing damage to
the Company, and that money damages and the remedies set forth in Paragraph
4(b)(i) above would be not be sufficient remedies to the Company for any such
breach or threatened breach. Therefore, Participant agrees that the Company
shall also be entitled to a temporary restraining order and injunctive relief
restraining Participant from the commission of any breach of Paragraph 4.
Nothing contained in this Agreement shall be construed as prohibiting the
Company from pursuing any other remedies available to it for any breach or
threatened breach, including, without limitation, the remedies set forth in
Paragraph 4(b)(i) or the recovery of money damages, attorneys’ fees and costs.


(c) Tolling. If Participant violates any of the restrictions contained in this
Paragraph 4, the Restricted Period will be suspended and will not run in favor
of Participant until such time that Participant cures the violation to the
satisfaction of the Company.
5. Limitation of Rights
Nothing in this Agreement or the Plan shall be construed to:
(a) give the Participant any right to be awarded any further Performance Shares
or any other Award in the future, even if Performance Shares or other Awards are
granted on a regular or repeated basis, as grants of Performance Shares and
other Awards are completely voluntary and made solely in the discretion of the
Committee;



--------------------------------------------------------------------------------



(b) give the Participant or any other person any interest in any fund or in any
specified asset or assets of the Company or any Subsidiary; or
(c) confer upon the Participant the right to continue in the employment or
service of the Company or any Subsidiary, or affect the right of the Company or
any Subsidiary to terminate the employment or service of the Participant at any
time or for any reason.
6. Data Privacy
By execution of this Agreement, the Participant acknowledges that he or she has
read and understands the Flowserve Corporation Employee Data Protection Policy
and Flowserve’s Privacy Policy. The Participant hereby consents to the
collection, processing, transmission, use and electronic and manual storage of
his or her personal data by the Company, Wells Fargo Shareowner Services (“Wells
Fargo”) and Merrill Lynch & Co., Inc. (“Merrill Lynch”) in order to facilitate
Plan administration. The Participant understands and acknowledges that this
consent applies to all personally-identifiable data relevant to Plan
administration, including the Participant’s name, home address, work email
address, job title, GEMS ID, National Identification Number or Social Security
Number, employee status, work location, work phone number, tax class, previous
equity grant transaction data and compensation data. The Participant further
agrees to furnish to the Company any additional information requested by the
Company to enable it to comply with any reporting or other requirement imposed
upon the Company by or under any applicable statute or regulation.
The Participant understands that for purposes of Plan administration, the
Participant’s personal data will be collected and processed at 5215 N. O’Connor
Blvd, Suite 2300, Irving, Texas (USA), and transferred to Wells Fargo at 161
North Concord Exchange, South St. Paul, Minnesota (USA) and Merrill Lynch at 4
World Financial Center, 250 Vesey St., New York, New York (USA).
7. Prerequisites to Benefits
Neither the Participant, nor any person claiming through the Participant, shall
have any right or interest in the Performance Shares awarded hereunder, unless
and until all the terms, conditions and provisions of this Agreement and the
Plan which affect the Participant or such other person shall have been complied
with as specified herein.
8. Delivery of Shares
No shares of Common Stock shall be delivered to the Participant upon conversion
of the Performance Shares into shares of Common Stock until:
(a) all the applicable taxes required to be withheld have been paid or withheld
in full;



--------------------------------------------------------------------------------



(b) the approval of any governmental authority required in connection with the
Performance Shares, or the issuance of shares of Common Stock hereunder under
has been received by the Company; and
(c) if required by the Committee, the Participant has delivered to the Committee
an “Investment Letter” in form and content satisfactory to the Company as
provided in Paragraph 10 hereof.
9. Successors and Assigns
This Agreement shall bind and inure to the benefit of and be enforceable by the
Participant, the Company and their respective permitted successors and assigns
(including personal representatives, heirs and legatees), except that the
Participant may not assign any rights or obligations under this Agreement except
to the extent and in the manner expressly permitted herein.
10. Securities Act
The Company will not be required to deliver any shares of Common Stock pursuant
to this Agreement if, in the opinion of counsel for the Company, such issuance
would violate the Securities Act of 1933, as amended (the “Securities Act”) or
any other applicable federal or state securities laws or regulations. The
Committee may require that the Participant, prior to the issuance of any such
shares, sign and deliver to the Company a written statement, which shall be in a
form and contain content acceptable to the Committee, in its sole discretion
(“Investment Letter”):
(a) stating that the Participant is acquiring the shares for investment and not
with a view to the sale or distribution thereof;
(b) stating that the Participant will not sell any shares of Common Stock that
the Participant may then own or thereafter acquire except either:
(i) through a broker on a national securities exchange, or
(ii) with the prior written approval of the Company; and
(c) containing such other terms and conditions as counsel for the Company may
reasonably require to assure compliance with the Securities Act or other
applicable federal or state securities laws and regulations.
11. Federal and State Taxes
(a) Any amount of Common Stock or cash that is payable or transferable to the
Participant hereunder may be subject to the payment of or reduced by any amount
or amounts which the Company is required to withhold under the then applicable
provisions of the laws of the jurisdiction where the Participant is employed,
and, if applicable, the Internal Revenue Code



--------------------------------------------------------------------------------



of 1986, as amended (the “Code”), or its successors, or any other foreign,
federal, state or local tax withholding requirement. When the Company is
required to withhold any amount or amounts under the applicable provisions of
any foreign, federal, state or local requirement or the Code, the Company shall
withhold from the Common Stock to be issued to the Participant a number of
shares necessary to satisfy the Company`s withholding obligations. The number of
shares of Common Stock to be withheld shall be based upon the Fair Market Value
of the shares on the date of withholding.
(b) Notwithstanding Paragraph 11(a) above, if the Participant elects, and the
Committee agrees, the Company’s withholding obligations may instead be satisfied
as follows:
(i) the Participant may direct the Company to withhold cash that is otherwise
payable to the Participant;
(ii) the Participant may deliver to the Company a sufficient number of shares of
Common Stock then owned by the Participant for a period of at least six (6)
months to satisfy the Company`s withholding obligations, based on the Fair
Market Value of the shares as of the date of withholding;
(iii) the Participant may deliver sufficient cash to the Company to satisfy its
withholding obligations; or
(iv) any combination of the alternatives described in Paragraphs 11(b)(i)
through 11(b)(iii) above.
(c) Authorization of the Participant to the Company to withhold taxes pursuant
to one or more of the alternatives described in Paragraph 11(b) above must be in
a form and content acceptable to the Committee. The payment or authorization to
withhold taxes by the Participant shall be completed prior to the delivery of
any shares pursuant to this Agreement. An authorization to withhold taxes
pursuant to this provision will be irrevocable unless and until the tax
liability of the Participant has been fully paid.
12. Copy of Plan
By the electronic acceptance of this Agreement, the Participant acknowledges
receipt of a copy of the Plan.
13. Administration



--------------------------------------------------------------------------------



This Agreement is subject to the terms and conditions of the Plan. The Plan is
administered by the Committee in accordance with its terms. The Committee has
sole and complete discretion with respect to all matters reserved to it by the
Plan and the decisions of the majority of the Committee with respect to the Plan
and this Agreement shall be final and binding upon the Participant and the
Company. Neither the Company nor the members of the Board or the Committee will
be liable for any act, omission or determination taken or made in good faith
with respect to this Agreement or the Performance Shares granted hereunder. In
the event of any conflict between the terms and conditions of this Agreement and
the Plan, the provisions of the Plan shall control.
14. Adjustment of Number of Performance Shares
The number of Performance Shares granted hereunder shall be subject to
adjustment in accordance with Articles 12 and 13 of the Plan.
15. Non-transferability
The Performance Shares granted by this Agreement are not transferable by the
Participant other than by will or pursuant to applicable laws of descent and
distribution. The Performance Shares and any rights and privileges in connection
therewith, cannot be transferred, assigned, pledged or hypothecated by operation
of law, or otherwise, and is not otherwise subject to execution, attachment,
garnishment or similar process. In the event of such occurrence, this Agreement
will automatically terminate and will thereafter be null and void.
16. Remedies
The Company shall be entitled to recover from the Participant reasonable
attorneys’ fees incurred in connection with the enforcement of the terms and
provisions of this Agreement whether by an action to enforce specific
performance or for damages for its breach or otherwise.
17. Information Confidential
As partial consideration for the granting of the Award hereunder, the
Participant hereby agrees to keep confidential all information and knowledge,
except that which has been disclosed in any public filings required by law, that
the Participant has relating to the terms and conditions of this Agreement.
However, such information may be disclosed as required by law and may be given
in confidence to the Participant’s spouse and tax and financial advisors. In the
event any breach of this promise comes to the attention of the Company, it shall
take into consideration that breach in determining whether to recommend the
grant of any future similar award to the Participant, as a factor weighing
against the advisability of granting any such future award to the Participant.
18. Amendments
Except as provided otherwise in the Plan or below, this Agreement may be amended
only by a written agreement executed by the Company and the Participant.
Notwithstanding the foregoing, the Board or the Committee may amend this
Agreement to the extent necessary or advisable in



--------------------------------------------------------------------------------



light of any addition to or change in any federal or state, tax or securities
law or other law or regulation, which change occurs after the Date of Grant and
by its terms applies to the Award or to the extent that such amendment is not
materially adverse to the Participant.
19. Governing Law
This Agreement shall be governed by, construed and enforced in accordance with
the laws of the State of Texas (excluding any conflict of laws, rule or
principle of Texas law that might refer the governance, construction, or
interpretation of this Plan to the laws of another state).
20. Severability
If any provision of this Agreement is held to be illegal or invalid for any
reason, the illegality or invalidity shall not affect the remaining provisions
of this Agreement, but such provision shall be fully severable and this
Agreement shall be construed and enforced as if the illegal or invalid provision
had never been included.
21. Headings
The titles and headings of paragraphs are included for convenience of reference
only and are not to be considered in construction of the provisions of this
Agreement.
22. Word Usage
Words used in the masculine shall apply to the feminine where applicable, and
wherever the context of this Agreement dictates, the plural shall be read as the
singular and the singular as the plural.
23. Execution of Receipts and Releases
Any payment of cash or any issuance or transfer of shares of Common Stock or
other property to the Participant or to the Participant’s legal representative,
heir, legatee or distributee, in accordance with the provisions of this
Agreement, shall, to the extent thereof, be in full satisfaction of all claims
of such persons under this Agreement. The Company may require the Participant or
the Participant’s legal representative, heir, legatee or distribute, as a
condition precedent to such payment or issuance, to execute a release and
receipt therefor in such form as it shall determine.
24. Electronic Delivery and Acceptance.
The Company may, in its sole discretion, decide to deliver any documents related
to current or future participation in the Plan by electronic means. The
Participant hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through an on-line or electronic system
established and maintained by the Company or a third party designated by the
Company.



--------------------------------------------------------------------------------



25. Insider Trading Restrictions/Market Abuse Laws. The Participant may be
subject to insider trading restrictions and/or market abuse laws based on the
exchange on which the shares of Common Stock are listed and in applicable
jurisdictions including the United States and the Participant’s country or his
or her broker’s country, if different, which may affect the Participant’s
ability to accept, acquire, sell or otherwise dispose of shares, Performance
Shares or rights linked to the value of shares of Common Stock (e.g., Dividend
Equivalents) during such times as the Participant is considered to have “inside
information” regarding the Company (as defined by the laws in applicable
jurisdictions). Local insider trading laws and regulations may prohibit the
cancellation or amendment of orders the Participant placed before he or she
possessed inside information. Furthermore, the Participant could be prohibited
from (i) disclosing the inside information to any third party, which may include
fellow employees and (ii) “tipping” third parties or causing them otherwise to
buy or sell securities. Any restrictions under these laws or regulations are
separate from and in addition to any restrictions that may be imposed under any
applicable insider trading policy of the Company. The Participant acknowledges
that it is the Participant’s responsibility to comply with any applicable
restrictions, and the Participant should speak with his or her personal legal
advisor on this matter.
26. Participant Acceptance. The Participant must accept the terms and conditions
of this Agreement either electronically through the electronic acceptance
procedure established by the Company or through a written acceptance delivered
to the Company in a form satisfactory to the Company. In no event shall any
shares of Common Stock be issued (or other securities or property distributed)
under this Agreement in the absence of such acceptance. By accepting the
Performance Shares, Participant agrees that the Performance Shares are granted
under and governed by the terms and conditions of the Plan and this Agreement.
Participant has reviewed the Plan and this Agreement in their entirety, has had
an opportunity to obtain the advice of counsel prior to accepting this Agreement
and fully understands all provisions of the Plan and this Agreement.
The Company and the Participant are executing this Agreement effective as of the
Date of Grant set forth in the introductory clause.
FLOWSERVE CORPORATION




_________________________________
Chief Executive Officer



